Name: COMMISSION REGULATION (EC) No 2235/95 of 21 September 1995 determining to what extent licence applications submitted during August 1995 for live bovine animals weighing between 160 and 300 kg as part of a tariff quota provided for under European agreements concluded between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovakia may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  political geography;  Europe
 Date Published: nan

 No L 225/ 16 rENl Official Journal of the European Communities 22. 9 . 95 COMMISSION REGULATION (EC) No 2235/95 of 21 September IS'95 determining to what extent licence applications submitted during August 1995 for live bovine animals weighing between 160 and 300 kg as part of a tariff quota provided for under European agreements concluded between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovakia may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1941 /95 of 4 August 1995 opening for the second half of 1995 and laying down detailed rules for the appli ­ cation of a tariff quota for live bovine animals weighing between 1 60 and 300 kg, originating in and coming from Poland, Hungary, the Czech Republic and Slovakia ('), amended by Regulation (EC) No 2017/95 (2), and in parti ­ cular Article 3 (4) thereof, Whereas Article 1 ( 1 ) of Regulation (EC) No 1941 /95 lays down the number of head of live bovine animals weighing between 160 and 300 kg for fattening or slaughter originating in and coming from Poland, Hungary, the Czech Republic or Slovakia which may be imported under special conditions during the second half of 1995 ; Whereas the quantities for which import licence applica ­ tions have been submitted exceed the quantities avail ­ able ; whereas, pursuant to Article 3 (4) of Regulation (EC No 1941 /95, a single percentage reduction in the quanti ties applied for should be fixed, HAS ADOPTED THIS REGULATION : Article 1 Applications submitted for the second half of 1995 unde: the import arrangements referred to in Regulation (EC No 1S41 /95 shall be reduced by 98,627 %. Article 2 This Regulation shall enter into force on the day of iti publication in the Official Journal of the Europeai Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 186, 5. 8 . 1995, p. 26. (2) OJ No L 197, 22. 8 . 1995, p. 5 .